NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1
                                                                                        13‐27


                  United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                        Argued August 5, 2014
                                       Decided October 14, 2014

                                               Before

                              WILLIAM J. BAUER, Circuit Judge 

                              RICHARD A. POSNER, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge

No. 13‐2758
                                                   Appeal from the United States District Court
UNITED STATES OF AMERICA,                          for the Northern District of Illinois, Eastern
     Plaintiff‐Appellee,                           Division.

       v.                                          No. 12 CR 442

LAWRENCE WADE,                                     Charles R. Norgle,
    Defendant‐Appellant.                                Judge.

                                             O R D E R

     Lawrence Wade pleaded guilty to possessing heroin with intent to distribute, 21 U.S.C. §
841(a)(1),  (b),  and  the  district  court  sentenced  him  as  a  career  offender  to  151  months’
imprisonment. On appeal Wade, now 44, contends that the district court procedurally erred by
failing to address his principal argument in mitigation: that he should not be sentenced as a
career offender because several of his qualifying convictions were committed while he was a
teenager and so were too remote in time to be considered under the career‐offender guideline.
Because Wade’s qualifying convictions were not too dated to be considered under the career‐
offender guideline, we affirm.
No. 13‐2758                                                                                    Page 2

     Over  a  12‐day  period  in  December  2009,  Wade  purchased  heroin  from  a  confidential
informant. Wade combined this heroin with his own stash and on two occasions sold some to
a customer. In total, Wade possessed about 47 grams of heroin.

     More than two years later, in June 2012, FBI agents arrested Wade, and he was indicted on
three counts of intentionally possessing heroin with intent to distribute, 21 U.S.C. § 841(a)(1),
and three counts of knowingly and intentionally using a telephone to facilitate distribution of
the drug, id. § 843(b). Wade pleaded guilty to a single count of distributing heroin.

     The probation office prepared a presentence report which noted that Wade was a career
offender  because  of  his  prior  convictions  for  crimes  of  violence.  See  U.S.S.G.  §  4B1.1(a).
According to the presentence report, Wade had two initial qualifying convictions for crimes of
violence, based on his convictions for armed robbery and attempted murder, offenses that he
committed in 1989. Wade had one additional conviction for a crime of violence—a 2001 home
invasion involving use of a firearm. The probation officer calculated Wade’s guidelines range
as 151 to 188 months, based on a total offense level of 29 and a criminal‐history category of VI.

    At  sentencing,  the  parties  agreed  that  Wade  had  more  than  two  prior  convictions  for
crimes  of  violence  and  so  was  a  career  offender,  but  Wade  argued  that  the  court  should
sentence him otherwise because the two 1989 qualifying offenses were too remote in time to be
considered. Wade denied being a typical career offender because the robbery offenses and
resulting convictions that triggered his career‐offender designation occurred back in 1989, when
he was only 19 and belonged to a gang with which he no longer associated. Meanwhile, his
other qualifying offense—the 2001 home invasion with a firearm, committed when he was
31—was prompted by a heroin addiction that he described as untreated. Wade pressed for a
below‐guidelines sentence of 51 to 63 months, the guidelines range that would have applied
had he not been a career offender.

     The court disagreed with Wade and sided with the probation officer, finding that Wade’s
status as a career offender was “well‐supported by the record,” which included serious offenses
including  multiple  robberies  and  a  home  invasion  involving  use  of  a  firearm.  The  court
explained that although Wade may have had a drug addiction, he was personally responsible
for his crimes. In sentencing Wade to the bottom of the guideline range, the court accepted the
probation officer’s sentencing recommendation and emphasized the need for deterrence—to
deter Wade as well as “anyone else who would be thinking about using controlled substances
or committing crimes of violence.”

    Wade’s sole argument on appeal is that the district court failed to consider his primary
argument in mitigation: that the convictions stemming from his 1989 arrests for armed robbery
(during his teenage years) were too remote in time to be considered under the career‐offender
No. 13‐2758                                                                                   Page 3

guideline.  The  court’s  silence,  Wade  contends,  constitutes  procedural  error  that  requires
reversal.

     Wade’s armed‐robbery convictions were not too remote in time to qualify as predicate
offenses for purposes of § 4B1.1. A prior offense may be considered as a predicate offenses for
career‐offender purposes if it was the basis for the defendant being incarcerated during the 15
years  preceding  the  commencement  of  the  instant  offense.  See  U.S.S.G.  §  4A1.2(e)(1);
see also United States v. Souffront, 338 F.3d 809, 833 (7th Cir. 2003); United States v. Hillsman, 141
F.3d 777, 778–79 (7th Cir. 1998); United States v. Van Anh, 523 F.3d 43, 61 (1st Cir. 2008). Wade’s
convictions meet this criteria. His current offense commenced on December 10, 2009, when he
negotiated his first heroin purchase. See U.S.S.G. § 4A1.2, cmt. n.8 (offense commences when
defendant  first  engages  in  relevant  conduct).  Thus  any  incarceration  within  the  15  years
preceding that date (i.e., after December 1994) would qualify for purposes of U.S.S.G. § 4B1.1.
See  United  States  v.  Patillar,  595  F.3d  1138,  1140–41  (10th  Cir.  2010).  Because  Wade  was
incarcerated  with  the  Illinois  Department  of  Corrections  until  1997,  his  underlying  1989
offenses for armed robbery are not too remote in time. See U.S.S.G. § 4A1.2(e)(1); United States
v. Womack, 610 F.3d 427, 430, 432–33 (7th Cir. 2010) (explaining that prior convictions properly
count as predicate offenses if they led to a prison term greater than 13 months and occurred
within 15 years of current offense).

    Further, although the district court did not explicitly mention Wade’s argument about his
prior convictions being too remote, the court adequately justified its within‐guidelines, 151‐
month  sentence.  The  district  court  did  not  need  to  belabor  the  obvious  regarding  Wade’s
qualification as a career offender, see United States v. Castaldi, 743 F.3d 589, 595 (7th Cir. 2014);
United States v. Gary, 613 F.3d 706, 709 (7th Cir. 2010), particularly when it agreed with the
probation officer that Wade’s prior convictions qualified him for the designation (all of Wade’s
qualifying  convictions  were  for  crimes  of  violence  for  which  he  could  be—and  actually
was—imprisoned  for  more  than  a  year,  see  U.S.S.G.  §§  4B1.1(a),  4B1.2(a)).  When  “anyone
acquainted  with  the  facts  would  have  known  without  being  told  why  the  judge  had  not
accepted the argument,” the district court need not explain every decision so long as the record
shows that the court meaningfully considered the § 3553(a) factors. Gary, 613 F.3d at 709–10
(quoting United States v. Cunningham, 429 F.3d 673, 679 (7th Cir. 2005)); see United States v.
Martinez, 520 F.3d 749, 753 (7th Cir. 2008). Here the court emphasized the seriousness of Wade’s
drug sales, 18 U.S.C. § 3553(a)(2)(A), his struggle with drug addiction, id. § 3553(a)(1), and the
need to deter others, id. § 3553(a)(2)(b), before it imposed the 151‐month sentence.

    Accordingly, we AFFIRM the district court’s judgment.